EATON VANCE EMERGING MARKETS FUND Supplement to Statement of Additional Information dated May 1, 2010 The following replaces the first paragraph of "Portfolio Managers." in "Investment Advisory and Administrative Services": Portfolio Managers. The portfolio managers (each referred to as a portfolio manager) of each Portfolio are listed below. Each portfolio manager may manage other investment companies and/or investment accounts in addition to a Portfolio. The following tables show, as of the Portfolios most recent fiscal year end, the number of accounts each portfolio manager managed in each of the listed categories and the total assets (in millions of dollars) in the accounts managed within each category. The table also shows the number of accounts with respect to which the advisory fee is based on the performance of the account, if any, and the total assets in those accounts. Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts Paying a Performance Fee Paying a Performance Fee Irina Chistyakova* Registered Investment Companies 0 $ 0 0 $ 0 Other Pooled Investment Vehicles 0 $ 0 0 $ 0 Other Accounts 0 $ 0 0 $ 0 Christopher Darling Registered Investment Companies 2 $ 807.9 0 $ 0 Other Pooled Investment Vehicles 7 $ 282.1 2 $ 88.9 Other Accounts 5 $3,119.9 0 $ 0 Hon. Robert Lloyd George* Registered Investment Companies 0 $ 0 0 $ 0 Other Pooled Investment Vehicles 5 $ 142.8 5 $142.8 Other Accounts 0 $ 0 0 $ 0 * Information as of May 31, 2010. Ms. Chistyakova and Hon. Robert Lloyd George became portfolio managers effective July 1, 2010. The following table shows the dollar range of shares of a Fund beneficially owned by its portfolio manager as of the Funds most recent fiscal year ended December 31, 2009 and in the Eaton Vance Family of Funds as of December 31, 2009. Interests in a Portfolio cannot be purchased by a portfolio manager. Aggregate Dollar Range of Equity Dollar Range of Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manager Owned in the Fund* the Eaton Vance Family of Funds Emerging Markets Fund Hon. Robert Lloyd George None None Irina Chistyakova None None Greater India Fund Christopher Darling None None * Information as of May 31, 2010. July 8 , 2010
